     Case 2:20-cv-00970-RGK-PJW Document 17 Filed 05/20/20 Page 1 of 1 Page ID #:63



 1                                                                                        JS-6
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
      ANTHONY BOUYER,                                        Case No. 2:20-cv-00970-RGK-PJW
 9
                            Plaintiff(s),
10                                                           ORDER DISMISSING ACTION FOR
      vs.                                                    LACK OF PROSECUTION
11
      16900 ROSCOE, LLC et al,
12
                            Defendant(s).
13
14
             On April 17, 2020, default was issued by the clerk as to defendant 16900 Roscoe, LLC.
15
      On April 18, 2020, the Court ordered plaintiff to file a motion for default judgment not later than
16
      May 18, 2020. As of this date, plaintiff has not complied with the order, therefore, the Court
17
      orders the matter dismissed for lack of prosecution.
18
             IT IS SO ORDERED.
19
20    Dated: May 20, 2020
                                                             R. GARY KLAUSNER
21                                                           UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
